FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number 001-10805 ROGERS COMMUNICATIONS INC. (Translation of registrant’s name into English) 333 Bloor Street East 10th Floor Toronto, Ontario M4W 1G9 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F oForm 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yes oNo þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yes oNo þ The following documents are attached as exhibits hereto and are incorporated herein by reference: (i) Third Supplemental Indenture, dated as of March 7, 2013, relating to the Roger Communications Inc.’s (the “Company”) 3.00% Senior Notes due 2023, among the Company, Rogers Communications Partnership (“RCP”), and The Bank of New York Mellon (the “Trustee”) and (ii) Fourth Supplemental Indenture dated as of March 7, 2013, relating to the Company’s 4.50% Senior Notes due 2043, among the Company, RCP and the Trustee. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROGERS COMMUNICATIONS INC. By: /s/Anthony Staffieri Name: Anthony Staffieri Title: Executive Vice President and Chief Financial Officer Date: March 7, 2013 ROGERS COMMUNICATIONS INC. By: /s/ Glenn Brandt Name: Glenn Brandt Title:Vice President,Treasurer Date: March 7, 2013 Exhibit Index Exhibit Number Description of Document Third Supplemental Indenture, dated March 7, 2013, among the Company, RCP and the Trustee Fourth Supplemental Indenture, dated March 7, 2013, among the Company, RCP and the Trustee
